department of the treasury internal_revenue_service washington d c cc dom it a wta-n-108545-98 date uil number release date memorandum for from north central district assistant chief_counsel income_tax and accounting by david l crawford chief branch subject business rehabilitation expenses wta-n-108545-98 this is in response to your memorandum dated date in which you requested assistance in determining the proper tax treatment for the cost of restoring uninsured property damage caused by severe flooding in the red river valley of north dakota and minnesota in date specifically you raised the issue as to how taxpayers should treat the expenses relating to the restoration of business property to its pre-flood condition you questioned whether such costs should be treated as part of the casualty_loss under sec_165 of the internal_revenue_code as repairs deductible under sec_162 or as capital expenditures under sec_263 sec_165 allows taxpayers to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in general any loss arising from fire storm shipwreck or other_casualty is allowable as a deduction under sec_165 in the taxable_year in which such loss is sustained sec_1_165-7 of the income_tax regulations however no casualty_loss is permitted in those instances in which the subject property lacked basis because it had been fully depreciated sec_165 assuming however that a taxpayer had basis in business property that the property was damaged as a result of the flooding and that the taxpayer lacked any reasonable prospect of reimbursement for the loss a taxpayer would be entitled to a deduction under sec_165 generally the amount of the deduction is the difference between the fair_market_value of the subject property before and after the casualty to the extent such amount does not exceed the property’s adjusted_basis sec_1 b thus the casualty_loss does not include the repair or restoration expenses wta-n-108545-98 while the cost of repairs is not deductible as a casualty_loss the cost of repairs can serve as evidence of the diminution in fair_market_value caused by the casualty under the regulations a taxpayer must show that the repairs are necessary to restore the property to its condition immediately before the casualty the amount spent for such repairs is not excessive the repairs do not care for more than the damage suffered and the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty sec_1_165-7 it should be noted that a taxpayer deducting a casualty_loss measured by repair costs is not deducting the repair costs themselves the sec_165 deduction will result in a decrease in the taxpayer’s basis in the subject property sec_1016 while the costs of restoring flood damaged business property are not deductible as part of a casualty_loss these costs may be deducted under sec_162 or they may be treated as capital expenditures under sec_263 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in particular sec_1_162-4 provides that taxpayers may deduct the costs of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in ordinary efficient operating condition in general the courts have permitted taxpayers to deduct the costs of repairing property damaged in a casualty if they meet the requirements of sec_162 see r r hensler inc v commissione73_tc_168 however sec_263 prohibits deductions for capital expenditures sec_263 provides that no deduction is allowed for any amount_paid out for permanent improvements or betterments made to increase to the value of any property or estate moreover sec_263 provides that any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer such as plant or equipment or to adapt property to a new or different use sec_1_263_a_-1 the determination of whether certain costs are deductible as repairs under sec_162 or must be treated as capital expenditures under sec_263 generally turns on the taxpayer’s particular set of facts if the expenditure returns the taxpayer’s property to the state it was in before the situation prompting the expenditure arose and does not make the relevant property more valuable more useful or longer-lived then it is usually deemed a deductible_repair 39_tc_333 nonacq on other grounds 1964_2_cb_8 if on the other hand the expenditure materially enhances the value use life expectancy strength or capacity of the property as compared with its status prior to the condition necessitating the expenditure then this expenditure is capital in nature id pincite wta-n-108545-98 accordingly if taxpayers in the red river valley area incur costs simply to restore their business properties to their pre-flood state and such expenditures do not materially enhance the value use life expectancy strength or capacity of such property beyond that state then these costs may be currently deducted as repair expenses under sec_162 these costs are not generally treated as capital expenditures under sec_263 we hope this information is helpful if you have any questions please call of my office pincite-4950
